372 Mich. 216 (1964)
125 N.W.2d 485
GAYLORD
v.
STUART.
Calendar No. 32, Docket No. 49,844.
Supreme Court of Michigan.
Decided January 6, 1964.
Peter F. Cicinelli and Eugene D. Mossner, for plaintiff.
Bauer, Williams & Smith (Albert A. Smith and Robert L. Richardson, Jr., of counsel), for defendant.
*217 SOURIS, J.
This is an appeal from judgment for $8,400 in plaintiff's favor in her action for accrued and unpaid alimony due from defendant under the terms of a Connecticut divorce decree. The Connecticut decree, entered in 1948, awarded plaintiff "alimony in the amount of $350 per month from this date through and including the month of June, 1949," and thereafter at the rate of $250 per month. With plaintiff's consent, alimony on and after October 1, 1956, was reduced to $200 per month.
Defendant's claim on appeal is that alimony in Connecticut may be awarded only from "the husband's income, whether the same is derived from property already acquired or from his personal daily exertions or from both", as provided by the statutory law of Connecticut, 1949 Rev., § 7335,[*] and that during the period he failed to pay plaintiff alimony he had no income from which such alimony could be paid. In addition to the Connecticut statute cited, defendant relies upon a stipulation of the parties incorporated into the divorce decree by which the parties agreed that the Connecticut decree would order "alimony [to] be paid to the plaintiff from the defendant's income" in the amounts and for the periods actually provided in the decree.
Defendant's contention is that the reference to "the husband's income" in the Connecticut statute means his net taxable income for Federal income tax purposes. Defendant claims that since he had no net taxable income for Federal income tax purposes from 1958, when he stopped alimony payments to plaintiff, to date of trial, the trial court erred in awarding plaintiff judgment on the Connecticut decree's alimony provision.
*218 Defendant acknowledges there is no Connecticut case defining the term "income", as used in the statute, in the limited manner he urges upon us. Although a Connecticut court someday might find some merit in such a contention, we are not persuaded that we should anticipate such result. Were we construing a Michigan statute, we would require of our legislature more precise language than that used by Connecticut's to limit the meaning of income as defendant urges. It is not disputed that during the years here involved defendant received wages, cash dividends, interest, and capital gains from the sale of assets from which alimony payments could have been made notwithstanding that, for Federal income tax purposes, deductions, credits, and exclusions each year completely absorbed his net taxable income. So long as defendant received any income from such sources, he was bound by the Connecticut decree to pay plaintiff specified alimony therefrom. Until Connecticut's courts set aside or otherwise alter such decretal obligation, it remains entitled to our full faith and credit as we construe it. Article 4, § 1, United States Constitution. See Stubbs v. Stubbs, 290 Mich. 473, and CL 1948, § 552.121 et seq. (Stat Ann 1957 Rev § 25.141 et seq.).
Affirmed. Costs to plaintiff.
KAVANAGH, C.J., and DETHMERS, KELLY, BLACK, SMITH, and O'HARA, JJ., concurred.
ADAMS, J., took no part in the decision of this case.
NOTES
[*]  Gen Stat Conn 1958 Rev § 46-21.  REPORTER.